KeewiN, J.
Under tbe articles of incorporation of tbe defendant, upon tbe death of a member in good standing tbe sum of $1,500 shall be paid to tbe beneficiary or beneficiaries named in bis application and membership certificate, provided such beneficiary be either widow, child or children, mother or father, sister or brother, niece or nephew, of such deceased member.
Tbe statute set out in tbe statement of facts, sec. 1987 as amended (Supp. 1906: Laws of 1899, cb. 145), provides that “The members of tbe paid fire or police department in any city heretofore or hereafter organized, who comply with tbe constitution and by-laws of such organization, are constituted a body corporate in such city under tbe name of ‘The Firemen Relief Association’ . . . for tbe purpose of giving relief to tbe sick and disabled members of such association and their families and to tbe persons dependent upon tbe deceased members thereof, but no others . .
*221Art. XIX of tbe constitution of defendant provides that tbe association is organized under tbe statutes, secs. 1981 and 1988, and acts amendatory thereof, and cb. 176 of tbe Laws of Wisconsin for tbe year 1885. There can be no doubt but that tbe association bad tbe power to designate tbe clasp from which a beneficiary could be selected in harmony with tbe statutes referred to. 29 Cyc. 109; Tepper v. Supreme Council Royal Arcanum, 59 N. J. Eq. 321, 45 Atl. 111.
Sec. 1, art. Ill, of tbe constitution heretofore set out provides for tbe relief of families of deceased members, and sec. 1 of art. IX designates tbe class, and in this class “mother” is designated as a beneficiary. Eicbard J. Burke, a member of defendant association, named tbe plaintiff, bis stepmother, as beneficiary in bis application, and tbe question arises whether she comes within tbe class designated as beneficiaries. Tbe question has given us some trouble, and we do not regard it easy of solution. On tbe part of tbe appellants it is argued with much force that the word “mother” in tbe articles of association means mother by blood, therefore stepmother is excluded, and that this is tbe only construction that will harmonize all parts of the articles of association where tbe word “mother” is used, and that it is tbe natural and logical construction und tbe one which should be adopted, therefore tbe appointment of plaintiff as beneficiary was void because she could not take as beneficiary, consequently tbe inter-pleaded defendants, heirs of deceased, take tbe fund under tbe provisions of tbe articles to tbe effect that tbe heirs take in the absence of an appointment by tbe member.
On tbe part of tbe respondent it is insisted that tbe plaintiff takes as a member of tbe family of deceased, therefore she was properly named as beneficiary. As appears from tbe statement of facts, tbe court found that at tbe time of bis death Eicbard J. Burke resided in and was a member of tbe household and family of tbe plaintiff, and that plaintiff was properly named as beneficiary of deceased and so remained as such. *222Manifestly, upon the established facts, plaintiff, stepmother of deceased Richard J. Burke, was a member of his family. 3 Words & Phrases, 2673-2688 and notes; Carmichael v. Northwestern M. B. Asso. 51 Mich. 494, 16 N. W. 871; Hosmer v. Welch, 107 Mich. 470, 67 N. W. 504. But it is argued by counsel for appellants that the word “family” should have a narrow construction in view of other provisions of the articles of association, and should be limited to those only who take under the statute of distribution. This contention is grounded upon the fact that art. IX specifically provides who the beneficiaries shall be, “mother” being one, and that in case no beneficiary shall have been named in the manner provided and deceased at the time of his death be a member in good standing and his family or heirs entitled to relief, such relief money shall be paid to his heirs in the following order:
“First. If there be a widow, to the widow.
“Second. If no widow, to his child; or if there be more than one child, to his children in equal shares.
“Third. If there be no widow or children, to his mother. .. .”
Now under .this second classification it is argued that the mother must be an heir, and that the word “mother,” according to proper rules of construction, should have the same meaning in each classification of art. IX of the constitution, therefore “mother” mentioned in the first class under art. IX must be a mother by blood and capable of inheriting, since the second class, where no beneficiary is named, gives the property to heirs only in the same order and in the identical language as to beneficiaries as the first class. The conclusion of appellants’ counsel is that, since a stepmother cannot take under the statutes of distribution, she is not a mother within the meaning of the articles of association. The court, however, has arrived at the conclusion that the construction contended for by counsel for appellants is too narrow in view of the purpose of the statute and the articles of incorporation, namely, the relief of families of deceased members. We *223think that a mother who can be named includes a mother by •affinity who is a member of the family. Without going into any extended discussion of the reason of the rule, it is obvious that in many cases the stepmother may have strong claims upon the child whom she cares for during minority, and no reason appears to us why such child should not have the right, under the articles of association in this case, to make the stepmother the object of his bounty. The following authorities bear upon the question: Renner v. Supreme Lodge B. S. Ben. Soc. 89 Wis. 401, 62 N. W. 80; Simcoke v. Grand Lodge A. O. U. W. 84 Iowa, 383, 51 N. W. 8. Nor do we think that the word “mother” must necessarily have the same meaning in the first and second classes named in art. IX. In the first class there is no restriction, either express or implied, but on the contrary, in view of the construction which should be given the articles of association to carry out the manifest corporate purpose of the defendant association, a mother by affinity, who is a member of the family, may be named. In the second class the right to take the benefit seems by words to be limited to heirs. But it is only in case of failure to name a beneficiary that this classification providing that the fund shall go to the heirs is operative. There is no restriction where the member names a beneficiary, only that he keep within the class specified. True, as argued by counsel, the word “mother” is used in each classification, but we cannot think that the proper rule of construction requires that the word “mother” in the first class must necessarily mean mother by blood, capable of taking under the statutes of distribution of this state. Appellants place reliance upon Koerts v. Grand Lodge Hermann’s Sons, 119 Wis. 520, 97 N. W. 163, which holds that the same meaning must be given the same word in different sections. There the question was as to the meaning of the word “survivors” when used to designate the “survivors” of a member in a benefit society, and of course the meaning of the word was necessarily the same when used in the *224same connection in various sections. But there is no rule of construction requiring the same meaning to be given to the same word used in different connections.
Whether a mother by affinity and a member of the family, though not named, could take under the designation of “heirs” as used in the second class, we need not and do not decide. Nor do we decide whether the word “heirs” in that connection was used to indicate that those only who took under the statutes of distribution could take the fund in case of failure by the member to name a beneficiary.
By the Court. — The judgment of the court below is 'affirmed.